DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed March 07, 2022 is acknowledged. Claim 2 has been cancelled. Claims 1, 7 and 9 have been amended. Non-elected Species, Claims 4-9 have been withdrawn from consideration. Claims 1 and 3-9 are pending.
Action on merits of the elected Species, claims 1 and 3 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 1, line 20, recites: “each of the second boundary parts is configured to extend longer than a transfer length”.
What is the transfer length?
Since the “transfer length” is unknown, thus a comparison to the extension of the “second boundary part” is un-determinable. 
Therefore, claims 1 and 3 are indefinite.

Moreover, the new limitations to claim 1 appear to import, literally, from the specification without proper context in the claim so that claim 1 is clearly defined by the claimed limitations.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAZUTO et al. (JP. Patent No. H1174524A) in view of HINO et al. (US. Pub. No. 2013/0020587) both of record. 
With respect to claim 1, As best understood by Examiner, KAZUTO teaches a wide gap semiconductor device substantially as claimed including: 
a drift layer (2) being a first conductivity type (n); 
a well region (303, 307) being a second conductivity type (p) and provided in the drift layer (2); 
a source region (305) provided in the well region (303); 
a gate insulating film (309) provided on the drift layer (2) and the well region (303); 
a gate electrode (306) provided on the gate insulating film (309); 
a gate pad (320) electrically connected to the gate electrode (306); and 
a field insulating film (360) provided between a gate connection region, where the gate electrode (306) and the gate pad (320) are connected, and the well region (307), the field insulating film (360) contacted with the well region, wherein 
the field insulating film (360) is different from the gate insulating film (309),
a gate insulating film step part is formed by the gate insulating film (309) on the field insulating film (360) at a first boundary part,
the well region has a well contact region (303) having a same potential as a source pad (312),
wherein the first boundary part is located on a side of the source region (305), the field insulating film (360) further comprises second boundary parts (not shown) extending in a direction orthogonal to the first boundary part, and a third boundary part (other end of 360) extending from ends of the second boundary parts in parallel to the first boundary part. (See FIGs. 17, 22). 

Thus, KAZUTO is shown to teach all the features of the claim with the exception of explicitly disclosing the second boundary parts and a recess part formed by the second boundary part and the third boundary part.  
However, As best understood by Examiner, HINO teaches a wide gap semiconductor device including: 
a well region (41/42) being a second conductivity type (p) and provided in a drift layer (21);
a source region (80) provided in the well region (41); 
the well region (42) has a well contact region (48) having a same potential as a source pad (10),
wherein a first boundary part is located on a side of a source region (80), a field insulating film (31) further comprises second boundary parts extending in a direction orthogonal to the first boundary part, and a third boundary part extending from ends of the second boundary parts in parallel to the first boundary part, and a recessed part (at well contact region 48) formed by the second boundary parts and the third boundary part, 
each of the second boundary parts is configured to extend longer than a transfer length, and 
Page 8 of 20Application No. 16/761, 789Our Ref. No. 632534a part of the well contact region (48) is configured to extend at a distance equal to or longer than the transfer length from the first boundary part of the field insulating film (31) to a side opposite to the source region (80). (See FIG. 4).
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form field insulating film of KAZUTO having the recess part formed by the second boundary parts and the third boundary part as taught by HINO to provide contact region for the source pad. 
  
With respect to claim 3, the gate electrode (306) of KAZUTO is configured to extend to the side opposite to the source region (305) further than a first boundary part in a side of the source region (305) of the field insulating film (360), and the gate electrode (306) and the gate pad (320) are electrically connected to each other via a gate contact hole, provided in the side opposite to the source region (305) than the first boundary part, in an interlayer insulating film (318).
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/            Primary Examiner, Art Unit 2829